By the Court :
The petition does not purport to state' several causes of action, but only a single cause of action, with circumstances showing special damage. The action is for false representations that the sheep sold were sound. The circumstances showing special damage are, that the plaintiff, relying on the defendant’s representations that the sheep purchased were sound, turned them into the field, whereby the disease was communicated to the plaintiff’s other sheep, and the pasture injured. The averments of special damage were not redundant or irrelevant matter, but, with the other allegations of the petition, formed a basis for the recovery of damages. Packard v. Slack, 32 Verm. 9.
Judgment affirmed.